DECISION
On January 21, 2015, the Defendant was sentenced as follows: In regard to Charge I and II: Incest, Felonies, the Defendant is committed to a prison designated by the Montana Department of Corrections for a period of one hundred (100) years on each charge, to run consecutively to each other. The Defendant will not have the benefit of parole for the first fifty (50) years of these sentences. The Defendant shall be designated a Level 3 Sex Offender based on the Psychosexual Evaluation and other pertinent documentation as per Section 46-23-509, M.C.A. Defendant shall receive credit for two hundred five (205) days for time served in detention prior to sentencing.
On February 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by video conferencing from the Crossroads Correctional Facility and was represented by Jennifer Streano of the Office of the State Public Defender. The State was represented by Bill Fulbright, Ravalli County Attorney, who appeared by video conferencing.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also *18increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Done in open Court this 4th day of February, 2016.
DATED this 29th day of February, 2016.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. John Warner, Member.